Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 July, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation " the length lk of the axial flow body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the length la” and “the tube exit” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 9-16 are directed to a use claim and renders the claims indefinite because the claims fail to recite the steps and renders these claims indefinite. See MPEP 2173.05 (q)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Trudel et al. (US6544210) (hereinafter “Trudel).
Regarding claim 1, Trudel teaches a device for the separation of particles, drop-lets, and humidity from flowing flue gases (see Fig 3; item 10 is a smoke clearing device for removing particles) having a flow rate of 3 to 20 1/min (see column 4 lines 58 to 67; the flow rate is adjusted through the valve 46), comprising a tube (see item 80) of length, the tube having an inner diameter (see Fig 3; the tube has an inner diameter), comprising an axially located flow body K (see Fig 3; item 54 is the flow body) having a web cross-section, comprising two to six guide vanes L disposed be-tween the axially located flow body (See Fig 3; the flow body 54 has two guide vanes are rigidly connected to the item 54), wherein the guide vanes L are helically arranged so as to confer a radial movement component to the gas flowing through (the guide vanes are helically arranged to provide radial movement to the gas). As to the flow rate of 3 to 20 l/min it is directed to an intended use of the device. See MPEP 2114. The device of Trudel is fully capable of providing this flow rate by adjusting the flow rate using a valve 46 (see column 4 lines 58 to 67). Trudel is different from claim 1, in that it does not explicitly teach the length of the tube to be of 10 to 50 mm, diameter of the tube to be of 4 to 20 mm and the web cross section of the flow body to be of 0.5 to 6 mm. As to the length and diameter of the tube and web cross section of the flow body, it would be obvious to a person having ordinary skill in the art to have modified the Trudel reference with the desired length and diameter of the tube along with the web cross section of the flow body in order to achieve a device of desired length and diameter. Accordingly, a prima facie case of obviousness exists See MPEP 2144.04(IV)(A) Changes in Size/Proportion  where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 2, Trudel reference teaches the device according to claim 1, Trudel reference further teaches two guide vanes (See Fig 3; the flow body 54 has two guide vanes are rigidly connected to the item 54). Trudel is different from claim 2, in that it does not explicitly teach 3 to 5 guide vanes. As to the 3 to 5 guide vanes, it will be obvious to a person having ordinary skill in the art to modify the Trudel reference to include 3 to 5 guide vanes in order to achieve a predictable result of creating swirl flow by colliding the fluid with the 3 to 5 vanes and is a prima facie case of obviousness. See MPEP 2144.04 (Vl) (B) Duplication of Parts
Regarding claim 3, Trudel reference teaches the device according to claim 1, Trudel reference further teaches the guide vanes have an exit angle B between the axially lo-cated flow body K and the tube cross-section (see Fig 3; the guide vanes have an exit angle as the vanes are attached to the assembly by an angle). Trudel is different from claim 1, in that it does not explicitly teach the exit angle to be in a range of 20 to 30 degrees. As to the angle between the flow body and the tube it is a relative dimension and a person of ordinary skill in the art would modify the device of Trudel to obtain an exit angle of 20 to 30 between the flow body and the tube cross section. Accordingly, a prima facie case of obviousness exists See MPEP 2144.04(IV)(A) Changes in Size/Proportion  
Regarding claim 4, Trudel reference teaches the device according to claim 1, Trudel reference further teaches the length of the flow body (see Fig 3; the flow body has a length) and the web cross section.  Trudel is different from claim 1, in that it does not explicitly teach the ratio of the length lk of the axial flow body to the web cross-section of the axial flow body dK to be between 2 and 3. As to the ratio to be between 2 and 3 it would be an obvious selection of size of the length and web cross section of the flow body in order to achieve a device of desired length and diameter. Accordingly, a prima facie case of obviousness exists See MPEP 2144.04(IV)(A) Changes in Size/Proportion  where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 5, Trudel reference teaches the device according to claim 1, Trudel reference further teaches the length la between the last edge of the guide vane, in the direction of flow, and the tube exit (see Fig 3; the tube exit is on the left side and the length between the last edge of the vane and tube exit is la) and the web cross-section of the axial flow body. Trudel is different from claim 5, in that it does not explicitly teach the ratio of the length la between the last edge of the guide vane, in the direction of flow, and the tube exit to the web cross-section of the axial flow body dK to be between 2 Changes in Size/Proportion  where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 6, Trudel reference teaches the device according to claim 1, Trudel reference further teaches the connection between the axial flow body and the guide vane is orthogonal or secant-shaped (see Fig 3; the connection between 54 and 55 is orthogonal)
Regarding claim 7, Trudel reference teaches the device according to claim 1, Trudel reference further teaches the tube with flow body and guide vanes is integrated in a housing (see Fig 3; the flow body and the tube is integrated in a housing 12), the housing comprising further devices for the separation of particles, liquids and/or gases (see Fig 3 and or Fig 4; item 82 and 56)
Regarding claim 8, Trudel reference teaches the device according to claim 7, Trudel reference further teaches particles are separated by a fiber filter, water is separated by a super absorber and/or gases are separated by activated carbon (see Fig 4 and or column 7 lines 50-65; the filter is hydrophilic and absorb water molecules and act as a super absorber)
Regarding claim 9, Trudel reference teaches the device according to claim 1, and the device of Trudel reference is used or the separation of flue gas particles and liquid droplets in the exhaustion of surgical gases in medical devices (see title and or column 7 lines 50-65; the device of Trudel is used to separate surgical smoke and particles in a laparoscopic operation)
Regarding claim 10, Trudel reference teaches the device according to claim 2, and the device of Trudel reference is used or the separation of flue gas particles and liquid droplets in the exhaustion of surgical (see title and or column 7 lines 50-65; the device of Trudel is used to separate surgical smoke and particles in a laparoscopic operation)
Regarding claim 11, Trudel reference teaches the device according to claim 3, and the device of Trudel reference is used or the separation of flue gas particles and liquid droplets in the exhaustion of surgical gases in medical devices (see title and or column 7 lines 50-65; the device of Trudel is used to separate surgical smoke and particles in a laparoscopic operation)
Regarding claim 12, Trudel reference teaches the device according to claim 4, and the device of Trudel reference is used or the separation of flue gas particles and liquid droplets in the exhaustion of surgical gases in medical devices (see title and or column 7 lines 50-65; the device of Trudel is used to separate surgical smoke and particles in a laparoscopic operation)
Regarding claim 13, Trudel reference teaches the device according to claim 5, and the device of Trudel reference is used or the separation of flue gas particles and liquid droplets in the exhaustion of surgical gases in medical devices (see title and or column 7 lines 50-65; the device of Trudel is used to separate surgical smoke and particles in a laparoscopic operation)
Regarding claim 14, Trudel reference teaches the device according to claim 6, and the device of Trudel reference is used or the separation of flue gas particles and liquid droplets in the exhaustion of surgical gases in medical devices (see title and or column 7 lines 50-65; the device of Trudel is used to separate surgical smoke and particles in a laparoscopic operation)
Regarding claim 15, Trudel reference teaches the device according to claim 7, and the device of Trudel reference is used or the separation of flue gas particles and liquid droplets in the exhaustion of surgical gases in medical devices (see title and or column 7 lines 50-65; the device of Trudel is used to separate surgical smoke and particles in a laparoscopic operation)
Regarding claim 16, Trudel reference teaches the device according to claim 8, and the device of Trudel reference is used or the separation of flue gas particles and liquid droplets in the exhaustion of surgical (see title and or column 7 lines 50-65; the device of Trudel is used to separate surgical smoke and particles in a laparoscopic operation)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773